213 Ga. 588 (1957)
100 S.E.2d 460
STRICKLAND
v.
STRICKLAND.
19826.
Supreme Court of Georgia.
Argued September 10, 1957.
Decided October 15, 1957.
Roy B. Rhodenhiser, Jr., for plaintiff in error.
Bloch, Hall, Groover & Hawkins, contra.
CANDLER, Justice.
In this litigation the jury granted a divorce to each of the parties. In due time the defendant moved for a new trial and later amended her motion by adding five special grounds. Her amended motion was denied, and there is no exception to that judgment. The bill of exceptions assigns error on the verdict and the divorce judgment as being contrary to law and to the evidence. There is a motion to dismiss the writ of error for want of any valid assignment of error. Held:
"There is no provision in law for setting aside a verdict except upon a motion for a new trial, or a motion equivalent to a motion for a new trial, except as provided in the Code of 1933, § 6-804." New York Life Ins. Co. v. Cook, 182 Ga. 409 (1) (185 S.E. 711); Lucas v. Lucas, 179 Ga. 821 (177 S.E. 684); Lovelace v. Lovelace, 179 Ga. 822 (177 S.E. 685), and the cases there cited. While there was a motion for new trial in this case, which attacked the validity of the verdict on several different grounds, there is no exception to the judgment overruling it, and the case stands before this court just as if no motion for new trial had been made. Hence, the writ of error presents no question for review, and the motion to dismiss it must be granted. See Citizens Banking Co. v. Paris, 119 Ga. 517 (46 S.E. 638); Winn v. State, 124 Ga. 811 (53 S.E. 318); Downer v. State, 178 Ga. 185 (172 S.E. 463); Simmons v. State, 42 Ga. App. 289 (155 S.E. 784); Code § 6-901.
Writ of error dismissed. All the Justices concur.